Citation Nr: 1720114	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  00-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial, compensable rating for service-connected scar residuals of varicose vein stripping, left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1978 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1999 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2016, the Veteran testified before the undersigned via video conference.  The transcript is of record.

In November 2016, the Board remanded both above-listed issues to the Agency of Original Jurisdiction (AOJ) for further development. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has six linear scars on the left lower extremity (LLE) as a result of varicose vein stripping.  

2.  The Veteran's scars are stable.

3.  The Veteran's scars manifest in the following symptoms: pain, itching, and numbness.


CONCLUSIONS OF LAW

1.  An initial, compensable rating for service-connected scar residuals of varicose vein stripping, LLE is warranted at 10 percent from March 1, 1999, through October 22, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (1999 and 2002).

2.  A rating for service-connected scar residuals of varicose vein stripping, LLE is warranted at 30 percent from October 23, 2008, forward.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed.Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Schedular Rating

Disability evaluations are determined by applying the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings represent, as far as practicably determinable, the average impairment in earning capacity resulting from diseases and/or injuries incurred or aggravated during military service and residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  See 38 C.F.R. § 4.1; Peyton v. Derwinski, 1Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Higher evaluations may be assigned for separate periods based on the facts found during the appeal period, known as staged ratings.  See Hart v. Mansfield, 12 Vet. App. 505, 509-510 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran seeks entitlement to an initial, compensable rating for service-connected scar residuals of varicose vein stripping, left lower extremity.  There were two revisions to the rating criteria applicable to scars during the Veteran's appeal period, effective August 30, 2002 and October 23, 2008.  Because this condition was service-connected and rated at 0 percent prior to October 23, 2008, the Veteran may request review under the amended regulations irrespective of whether his disability has worsened since the last decision.  See 38 C.F.R. § 4.118, Introductory Paragraph (2016).  Requests for review of these decisions are treated as increased rating claims for purposes of determining effective dates, but no awards granted under the amended regulations can become effective before October 23, 2008.  Id.  

The maximum schedular benefit allowed for painful scars under the criteria in effect both before and after August 30, 2002, is 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002).

The maximum schedular benefit allowed for painful scars under the amended regulations, applicable as of October 23, 2008, is 30 percent.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2016).  The 30 percent rating is warranted when there are five or more scars that are unstable or painful.  Id.

In this case, the Veteran has six linear scars that are stable and not caused by burns.  See December 2016 VA examination for scars/disfigurement.  However, these scars manifest in pain and itching.  See July 2016 Hearing Testimony and August 2000 Statement.  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the Veteran is competent to report these symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran reported painful scars in his August 2000 statement and consistently maintained that contention, including during the July 2016 hearing testimony.  As such, the Board finds that these statements are credible and assigns them great probative value. 

In sum, after a careful review of the evidence of record, the Board finds that the weight of the evidence is in the Veteran's favor.  The Board grants the Veteran an initial, compensable rating at 10 percent from March 1, 1999, to October 22, 2008, and at 30 percent thereafter.

To the extent that the Veteran may allege that higher ratings are warranted than those assigned herein, the Board finds that they are not.  Pursuant to the rating criteria in effect before August 30, 2002, and before and after October 23, 2008, a higher schedular rating is not warranted because the scars are not located on the head, face, and neck; are not burns; are stable; do not result in limited function of the leg; are not deep or cause limited motion; and consist of less than 144 square inches.  As such, a higher rating under any other diagnostic criteria, pursuant to any of the regulations in effect during the appeal period, cannot be assigned.


ORDER

Entitlement to an initial, compensable rating for service-connected scar residuals of varicose vein stripping, LLE, is granted at 10 percent from March 1, 1999, to October 22, 2008, and at 30 percent thereafter.    


REMAND

Assignment of a disability rating for hearing loss is derived by a mechanical application of the Rating Schedule to the specific numeric designations assigned after audiology testing is completed.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85. 

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

In this case, the Veteran submitted a private audiological evaluation report dated July 27, 2016.  The data contained in this audiogram may suggest that the Veteran has a bilateral hearing impairment that meets the level of severity to be considered hearing loss.  See 38 C.F.R. § 3.385.  However, although this report contains word recognition scores, there is no indication that they are specifically derived from the Maryland CNC test, as required for the examination to be deemed adequate.  Id.  Further, there is no indication that this examination was performed by a state-licensed audiologist, as also required for adequacy.  Id.  The report merely lists the examiner as "Clinician" and provides no other credentials.  As such, the Board finds that this July 2016 private report is currently unclear and not suitable for rating purposes.  Accordingly, further development is required to identify both the examiner's credentials and the type of speech discrimination performed. 

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable attempts to clarify whether the clinician listed on the July 2016 private report is a state-licensed audiologist and whether the word recognition scores listed on the July 2016 private report were derived from the Maryland CNC test. 

All attempts to seek clarification and any responses received should be documented in the claims file.

2.  If the clinician listed on the July 2016 private report is a state-licensed audiologist and if the word recognition scores listed on the July 2016 private report were derived from the Maryland CNC test, then obtain an etiology opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hearing loss was incurred in aggravated by his service.

3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


